Citation Nr: 1720230	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-24 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement for service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to June 1965.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2014, a videoconference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the record.

In January 2015, the Board remanded the Veteran's claim for further development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran has degenerative joint disease of the lumbar spine that is etiologically related to a disease, injury, or event in service, nor was it manifested within his first post-service year, or caused or aggravated by a service-connected disability.

2. The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event in service, nor was it manifested within his first post-service year, or caused or aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  Lumbar degenerative joint disease of the lumbar spine was not incurred in or aggravated by active duty service, secondary to a service-connected disability, nor may it be presumed to have occurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Bilateral knee disability was not incurred in or aggravated by active duty service, secondary to a service-connected disability, nor may it be presumed to have occurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was informed in letters dated April 2010 and May 2011 about what information was required for his claim for benefits.  In this regard the VA duty to notify is met.

Regarding VA's duty to assist, VA has obtained the Veteran's service treatment records (STR's), military personnel records (MPR's), VA and private treatment records in furtherance of his claim.  He was afforded a VA examination in April 2015, in accordance with the January 2015 remand directives.  The VA examiner reviewed the claims file, considering STR's, MPR's, post-service VA medical records and specific findings from the Veteran's examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The examination reports are therefore adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In sum, the duty to assist is also met.

Merits of Service Connected Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131;
38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307 (a), 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R § 3.310 (a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With regard to the provisions of 38 C.F.R. §§ 3.303 (a) and 3.310(a), the Board will address both direct and secondary service connection.

Low back disability

Based on the medical records in evidence the Veteran clearly has a current low back disability based on current treatment records that show evidence of degenerative changes in low back. In this regard, the Veteran was diagnosed with a relevant disability during the April 2015 VA examination conducted during the appellate period.  He was diagnosed with degenerative disc disease of L4-5 with arthropathy and bilateral radicular symptoms.  April 2015 x-rays showed multi-level disc disease in the lower lumbar spine as described, most advanced at L4-5 along with lower lumbar facet arthropathy in addition there were degenerative changes of the SI joints.

Also relevant to the period after the Veteran's active service, the record shows that the Veteran sought treatment for a back disability after service, beginning in 1979/80.  The Veteran separated from active service in 1965.

Specifically, a January 1980 VA examination showed that Veteran had a diagnosis of lumbosacral strain, due to unstable spine, with pelvic tilt of one half inch, down on the left.  He reported to the examiner that he had had back pain since active service.  X-rays performed in November 1979 of the cervical spine was normal.  A January 1980 x-ray of the lumbar spine was also performed.  There were minimal degenerative changes in the mid thoracic spine but there was no evidence of bone destructive changes.

Additional records document that the Veteran sought treatment after service.  AVA medical records dated May 1980 noted that he had a lumbar spine condition and complained of pain in his low back region.  A VA treatment note dated April 1998 shows that the Veteran had degenerative joint disease (DJD).  A July 1980 VA treatment note showed DJD of the spine with probable L5 radiculopathy.  Physical therapy was attempted without any decrease in the pain.  VA treatment notes show that the Veteran continued to complain of low back pain.

Turning to the second element on a direct basis, an in service incurrence, the records show no treatment for back pain or injury in the Veteran's STR's.  Despite the fact that there were no back issues noted on his entrance examination, and there was no mention of back impairment on his separation examination, the Veteran reported that he has had back pain since service.  He submitted sworn testimony at his hearing that he injured his back in service while trying to unhitch a trailer from a truck.  This was corroborated by a May 1980 buddy statement.  The sworn statement from a person who served with the Veteran affirmed that there was a particular occasion where he witnessed the Veteran attempting to lift a trailer off of a trailer hitch and was unable to straighten his back and stand erect afterwards.

Although the Veteran is credible and competent to describe an in-service injury in which he felt back in his back area, no relevant disability was found upon separation from service nor did the Veteran report such a history.  Further, in 1979, X-ray of the spine was normal.  The Board finds that the evidence supports a finding that the Veteran had an injury in service but, considering all the lay and medical evidence of record, the preponderance of the evidence weighs against a finding that the Veteran had a back disability from the time of service to the present.  In this regard, the relevant chronic disability is arthritis and relevant testing, the X-ray in 1979, did not reflect this disability.  The Veteran nor the person who witnessed the injury is competent to state that an in-service incident led to arthritis.  The Board finds that the X-ray evidence is more probative and points to there then being no arthritis disability.  The evidence does not establish a compensable arthritis disability from 1965 to the time of the current appeal.  

As for a nexus, the third prong of the test for service connection, there is no probative finding that the low back condition the Veteran currently has, can be linked to the injury in service.  In the August 2015 VA examination, the examiner notes that there is no mention of a back impairment until 1980 some fifteen years after separation from service.  There is no credible medical evidence to support a finding that the injury in service is related to his current back disability. The lay statements have been considered but are not sufficient to form a nexus in this matter.  That is, the competent evidence weighs against a finding of a connection between the currently diagnosed disability and the conceded in-service injury.  Considering the various theories of entitlement raised by the Veteran and the record, the Board can find no basis to grant the appeal and the evidence weighs against the claim.

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's degenerative joint disease of the lumbar spine and his active military service.  The Board notes that under the provisions of 38 U.S.C.A. §5107 (b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 54.  The Veteran's claim of entitlement to service connection for degenerative joint disease of the lumbar spine is not warranted.

Bilateral Knee Disability

In relation to the Veteran's claim for bilateral knee disability, the first mention of knee disorder was January 1989 some twenty four years after separation from active service.  Nine years later, in January 1998 treatment notes show the presence of left knee osteoarthritis.  A September 2003 VA treatment note shows that the Veteran had bilateral patellofemoral osteoarthritis and x-ray evidence showed Grade 1 tear of post horn and medial meniscus.

November 2010 and May 2011 VA treatment records show that the Veteran was receiving injections in his knees every six months. 

A May 2010 VA examination with x-rays shows that the Veteran had moderate medial compartment and severe lateral patellofemoral joint space degenerative narrowing of the right knee.  There were, however, no fractures or dislocations seen in the left knee.  There was only mild medial compartmental and moderate lateral patellofemoral joint space degenerative narrowing.  The VA examiner opined that the treatment the Veteran received for a right knee injury while in the service was a transient single episode and did not result in any future events.  The examiner opined that the Veteran's present joint disease in his knees is related to his weight and age.

The Veteran was afforded a VA examination in April 2015.  The examiner noted that the Veteran has knee joint osteoarthritis.  April 2015 x-rays were compared with May 2010 x-rays which showed tri-compartmental degenerative changes of the right knee as described with severe arthritis of the patellofemoral joint.  April 2015 X-ray of the left knee were compared with May 2010 x-ray of the left knee which showed moderate tri-compartmental degenerative changes at the left knee as described, similar to prior radiographs.  In this regard the first prong of service connection is met.  There is clear evidence of a current bilateral knee disability.  After this examination, the examiner recounted the relevant information and provided a negative opinion.  Review of the entire document reflects the negative opinion is supported by the evidence cited and that the examiner provided adequate rationale for this opinion, and clearly considered the medical and lay evidence.

STR's show upon entrance Veteran had sustained a laceration to his left knee prior to service.  But he was presumed sound for service.  There is no mention of a knee problem on his separation examination.  There was, however, an injury to his right knee while in service.  In August 1963, during active service the Veteran sustained an injury to his right knee.  An August 1963 treatment note in the Veteran's service treatment records show that he was treated once for a knee injury.

There are no clinical records dated within the Veteran's first post-service year demonstrating a diagnosis of any arthritis or chronic disability in either knee.  There does not appear to have been any ongoing complaints of knee pain following separation from service to the current disability.  The Veteran complained of knee pain that was associated with varicose veins for which he was treated with surgery, prior to the diagnosis of degenerative joint disease.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran had diagnosis of any bilateral knee disorder as a consequence of an event, injury, or illness in service-including the documented in-service injury to the right knee.  The VA examination noted that the injury in service was transient in nature and did not result in ongoing injury to the knee.  There are no records to support a finding that the Veteran sought treatment for his knee pain until many years after separation.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral knee disorder must be denied. 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §3.102  (2016); Gilbert, 1 Vet. App. at 54.

After this review, the record documents current knee disabilities but the probative medical evidence weighs against a finding that these diagnoses are due to the conceded in-service injury.  The Board has considered the lay evidence of record but finds that these statements are not competent to the issue of whether a current medical diagnosis is due to a previous injury as such is a complex medical question.  

The Veteran claims that his left knee disability is a result of his in service injury to his right knee, in as much as service connection in is not found for the right knee consideration is not given to the left knee as secondary to service connected right knee.  


ORDER

Service connection for lumbar degenerative joint disease of the lumbar spine is denied. 

Service connection for a bilateral knee disorder is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


